      Case 1:15-cv-00414-NONE-SAB Document 127 Filed 10/05/20 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-NONE-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER VACATING HEARING SET FOR
10            v.                                           OCTOBER 7, 2020
                                                       )
                                                       )   (ECF No. 121)
11   M.D. BITER, et al.,
                                                       )
12                    Defendants.                      )
                                                       )
13                                                     )

14            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            On July 31, 2020, Defendant filed a motion for summary judgment. Plaintiff filed an

17   opposition on September 16, 2020, and Defendant filed a reply on September 30, 2020.

18            At this time, the Court finds the motion suitable for decision on the moving papers. Therefore,

19   the matter is taken under submission and the hearing set for October 7, 2020, is HEREBY

20   VACATED, to be rescheduled if deemed necessary by the Court.

21
22   IT IS SO ORDERED.

23   Dated:        October 5, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
